PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of Fourt et al.
Application No. 29/672,419
Filed: 5 Dec 2018
For: AUTOMATIC INJECTION DEVICE AND BASE THEREOF AND LOCK THEREOF AND BUTTON THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.183, filed July 17, 2020.

The petition is before the Office of Patent Legal Administration for decision.

The petition is DISMISSED.


BACKGROUND

1.  The present application (hereinafter “the 419 application) was filed December 5, 2018, as a reissue application for reissue of Design Patent D773,650, and it was accorded the filing date of the date of deposit.

2.  On May 2, 2019, an Office action was issued in the ‘419 application. The Office action stated, in pertinent part:

This application for reissue is rejected under 35 U.S.C. 251 based on the fact that there is no "error" in the non-amended original patent claim.

Since the original embodiment has been constructively elected, and the newly added patentably distinct embodiment has been withdrawn from consideration, failure to file a patentably distinct embodiment is no longer a proper reason for the filing of this application for reissue. Since the original invention does not contain an error, this application has nothing to correct under 35 U.S.C. 251.
In order to maintain the patent protection of the original embodiment while additionally obtaining patent protection for one 

In anticipation of a restriction the applicant appears to have filed divisional applications for the newly added embodiments. Therefore, a proper response will just entail a request to suspend action in this original reissue application pending completion of examination of one of the divisional reissue applications. Upon notification that one of the divisional applications is ready to be rejoined with this application, examination in this application will resume.

3. On December 20, 2018, a continuation reissue application, No. 29/674,244 (hereinafter “the ‘244 application”), was filed.

4.  On June 7, 2019, applicant filed a reply to the Office action, including a request for suspension, in the ‘419 application.

5.  On March 23, 2020, an Office action pursuant to Ex parte Quayle1 was mailed in the ‘244 application. The Office action stated that: 

This application is now ready to be rejoined with 29/672,419. In order to accomplish this, the following actions must be taken by the applicant in application 29/672,419 in order to fulfill the requirements of 37 CFR 1.177(c).

1.    A request must be filed to merge the spec, drawings and claim from this application into ‘419.

2.    A petition under 1.183 to waive rule 1.153 of the purpose of including the contents of this application in 

3.    An amendment must be filed to add the spec and drawings from application [‘419].

4.    A PTO-1449 Information Disclosure Statement should be submitted listing any additional references cited by the examiner herein, into ‘315.

Upon receiving notification that the petition under 1.183 to waive rule 1.153 has been granted, an express abandonment must be filed for this application.

6. On July 17, 2020, applicant filed an amendment in the ‘419 application to add descriptions for Figures 9 through 17 to the specification. The amendment 


DECISION ON PETITION UNDER 37 C.F.R. § 1.183

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

The examiner has determined that the amendment is non-compliant in that the claim has been amended to read “…an automatic injector device and a button thereof”. This is a claim for two (2) distinct items. A claim to a single article is all that is permitted, so the claim must be returned to its original form of “automatic injector device.” 

Applicant must submit a compliant amendment with any request for reconsideration. 


CONCLUSION

1.	The petition under 37 CFR 1.183 is dismissed. 

2. 	The fee set forth at § 1.17(f) has been received.

3.	Applicant is provided with a TWO MONTH period to file a renewed petition under 37 CFR 1.183 accompanied by a compliant amendment. This time period is not extendable. No additional fee is due with any renewed petition. If no such petition is filed within that time, jurisdiction over the application will be referred to Technology Center Art Unit 2917 for further processing not inconsistent with this decision.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions

			401 Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2  

4.	Telephone inquiries related to this decision should be directed to Attorney Advisor Douglas I. Wood at 571-272-3231.





/Pinchus M. Laufer/
Pinchus M. Laufer
Senior Patent Attorney
Office of Patent Legal Administration					June 15, 2021





    
        
            
        
            
        
            
        
            
    

    
        1 1935 C.D. 11, 453 O.G. 213
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)